MEMORANDUM OPINION
BUSSEY, Presiding Judge.
Petitioner, Luther Watson Jones, is charged with Driving a Vehicle While Under the Influence of an Intoxicating Beverage, in the Municipal Court of Record of Oklahoma City, Oklahoma, Case No. 359, and seeks an Order of this Court prohibiting the Honorable Phillip Lambert from proceeding to trying him for said offense without a jury.
*220The identical question here presented was decided this date in Evans v. Lambert, Okl. Cir., 418 P.2d 217, and for the reasons therein set forth, the Order heretofore issued prohibiting the Respondent from further proceedings until Petitioner is afforded a jury trial, shall remain in effect. The writ prayed for is accordingly granted.
NIX and BRETT, JJ., concur.